Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered January 21, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant is not entitled, pursuant to the amelioration doctrine of People v Behlog (74 NY2d 237 [1989]), to the benefit of the reduced penalty contained in the Drug Law Reform Act (L 2004, ch 738), because the Legislature has expressly stated that the provision at issue applies only to crimes committed after the statute’s effective date (People v Nelson, 21 AD3d 861 [2005]). In any event, the amelioration doctrine does not apply where, as here, a defendant was sentenced before the new law’s effective date (People v Walker, 81 NY2d 661, 666-667 [1993]). Concur— Buckley, P.J., Andrias, Saxe, Nardelli and Malone, JJ.